DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on April 20 of 2022, previously rejected (see Advisory Action mailed April 25, 2022), has been entered.  Claims 1, 18 and 21 have been amended.  No claim has been cancelled, or added.  Claims 1-25 are still pending in this application, with claims 1, 18 and 21 being independent.

Terminal Disclaimer
The terminal disclaimer (TD) filed on April 20 of 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 10,881,249 has been reviewed and accepted.  The terminal disclaimer has been recorded, as previously indicated in the Advisory Action mailed April 25, 2022.

Response to Arguments
Applicant’s arguments, presented during the interview held on May 4 of 2022, with respect to the wireless communication component 160 included in the mechanical structure 130 being for receiving data (not sending it as claimed), and the wireless communication component 200 being for wirelessly sending data but not included in the mechanical structure 130 (as required by the claims), have been fully considered and are persuasive.  

The rejection of independent claims 1, 18 and 21 under 35 U.S.C. 103, as unpatentable over SANONER et al. (U.S. Pat. 6,864,462) in view of IACOVINO (U.S. Pat. App. Pub. 2003/0210141) has been WITHDRAWN. 

In light of the previously cited Terminal Disclaimer, the rejection of claims 1-5 and 17-25, as detailed in sections 7-31 of the Final Office Action (mailed March 17, 2022), have been WITHDRAWN.

Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an active foodware system including a mechanical structure; a food surface supported by the mechanical structure and having a recessed surface relative to a peripheral region, the recessed surface for receiving solid food with the peripheral region preventing spillage of the solid food; a component for heating the solid food; and a wireless communication component included in the mechanical structure for wirelessly sending data.
While the use and advantages of active foodware systems, specifically those including means for wirelessly sending data, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a component for wirelessly sending data included in a mechanical structure configured as claimed, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875